Citation Nr: 1100099	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 6, 2004, for the 
grant of a 100 percent evaluation for posttraumatic stress 
disorder (PTSD), to include consideration of entitlement to a 
total disability evaluation based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which granted a 100 percent schedular 
evaluation for PTSD, effective from September 3, 2004.  The 
veteran appealed the assigned effective date.

The grant of a schedular 100 percent disability arose out of a 
claim for TDIU; TDIU was denied in an August 2005 decision, and 
the Veteran perfected an appeal of that denial.  As the RO 
determined that a schedular grant of 100 percent was warranted, 
it informed the Veteran that his TDIU claim was rendered moot.  

In a January 2009 decision, the Board granted an earlier 
effective date of April 6, 2004, for the grant of the 100 percent 
evaluation.  An October 2009 rating decision by the RO 
implemented that grant.  However, the Veteran pursued his appeal 
to the Court of Appeals for Veterans Claims (Court).  The Court, 
based on a Joint Motion, vacated the Board's grant in November 
2009, and remanded the matter for further consideration.

As the RO had already implemented the earlier effective date 
granted by the Board, the issue has been modified to reflect the 
actual issue under discussion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required to comply with VA's duty to assist the Veteran 
in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The record reflects that the Veteran receives ongoing care at the 
VA medical center (VAMC) in San Juan, Puerto Rico, and its 
associated clinics.  While extensive VA records have been 
associated with the claims file, there is a gap prior to January 
2004.  Such records are potentially relevant, as regulations 
provide that up to one year of retroactive benefits may be 
awarded in a claim for increased compensation claims, should 
actual entitlement be shown during such period.  38 C.F.R. 
§ 3.400(o)(2).

The November 2009 Joint Motion also noted that several documents 
contained in the Social Security Administration records are in 
Spanish.  Translation of these documents to English should be 
accomplished.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from VAMC San 
Juan and all associated clinics for the 
period of April 2003 to January2004.

2.  Translate the Spanish language documents 
contained in the Social Security 
Administration records into English and 
associate the translations with the claims 
file.

3.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claim on appeal, to include consideration of 
VA treatment as an informal claim for 
increase under 38 C.F.R. § 3.157.  If the 
benefit sought remains denied, issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


